TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00728-CV


Charles Horak and Jennifer Horak, Appellants

v.

Linda V. Perry and Kent Perry, Appellees




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2005-0180C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Charles Horak and Jennifer Horak have filed Appellants' Unopposed Motion to
Dismiss Appeal.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed on Appellants' Motion
Filed:   January 7, 2009